DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2016/0314623 A1) in view of Sendai et al. (US 2016/0034251 A1).

Regarding claim 17, Coleman discloses a wearable equipment monitoring device (see 26 in fig. 2), comprising: an image sensor (e.g. see ¶ [0062]) that automatically captures visual images of a piece of equipment in a line of sight of a user wearing the wearable equipment monitoring device (e.g. see fig. 12); an input interface (see inputs to 16 in fig. 1) that receives data pertaining to an environmental parameter (e.g. see 74b in fig. 14; e.g. see ¶ [0014]-[0015]) proximate the piece of equipment; a visual display (see 28 in fig. 2); a program (e.g. see ¶ [069]) that directs the wearable equipment monitoring device to: analyze the data pertaining to the environmental parameter received via the input interface (see 74 in fig. 13 and 74b in fig. 14); and output analyzed data information based on the line of sight of the user by one or more of the visual display, audio signals, and haptic signal (see visual highlight of 76 in fig. 13 and 76b in fig. 14).
Although Coleman discloses the wearable device, it is noted that Coleman does not provide the particular wherein the wearable device comprises a processor; storage; and a program stored in the storage that, when executed by the processor to analyze the received data. 	
However, Sendai discloses a display device wherein the wearable device comprises a processor (see 140 in fig. 2); storage (see 120 in fig. 2); and a program stored in the storage that (e.g. see ¶ [0062]), when executed by the processor to analyze the received data (e.g. see ¶ [0029]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sendai teachings of display device components into Coleman display device for the benefit of realizing components needed for proper operation of the display device and location determination.

Regarding claim 18, Coleman further discloses wherein the wearable equipment monitoring device is in a form of an eyewear device providing the visual display (see 26 in fig. 2).

Regarding claim 19, Coleman further discloses wherein the program that directs the wearable equipment monitoring device to output the analyzed data information based on the line of sight of the user by one or more of the visual display, audio signals, and haptic signal directs the wearable equipment monitoring device to: overlay the analyzed data information on the visual images captured by the image sensor (see figs. 13-14).

Regarding claim 20, Coleman further discloses comprising a communication interface for bidirectional wireless communication with a remote processing module (see 22 in fig. 1).

Regarding claim 21, the references further discloses comprising a global positioning system (GPS) receiver (see Sendai 115 in fig. 2), wherein receipt and output of data is controlled according to a GPS position of the wearable equipment monitoring device (e.g. see Coleman ¶ [0014] for location from Sendai GPS).

Regarding claim 22, the claim(s) recite a method with analogous limitations to claim 17, and is/are therefore rejected on the same premise.

Regarding claim 23, Coleman further discloses comprising: receiving, via a communication interface for bidirectional wireless communication with a remote processing module (see 22 in fig. 1), operational data pertaining to the piece of equipment being engaged by user (see 18 in fig. 1); and determining operating status information of the equipment based on the operating data (e.g. see 46, 44 in fig. 10); wherein analyzing the data pertaining to the to the environmental parameter received via the input interface comprises determining safety information based on the determined operating status information and the data pertaining to the environmental parameter (see 74 in fig. 13 and 74b in fig. 14).

Regarding claim 24, the references further discloses comprising receiving location data for the user, via a global positioning system (GPS) receiver (see Sendai 115 in fig. 2; see S13 in fig. 3), and outputting of the operating status information and the safety information in response to the location data (see Sendai S16 in fig. 3).

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
The Applicants asserts that “there is no teaching or suggestion of an "input interface that receives data pertaining to an environmental parameter proximate a piece of equipment," as recited in new claim 17. In addition, while Coleman's wearable display may overlay a highlight on the part being worked, which would be in the user's line of sight, (see Coleman at paragraphs [0009] and [0015]), there is no teaching or suggestion of "an image sensor that automatically captures visual images of a piece of equipment in a line of sight of a user wearing the wearable equipment monitoring device ... and a program ... that ... directs the wearable equipment monitoring device to analyze the data pertaining to the environmental parameter received via the input interface; and output analyzed data information based on the line of sight of the user by one or more of the visual display, audio signals, and haptic signal," as recited in new claim 17”. The Examiners respectfully disagrees (see detail mapping of new claims above). Therefore, the Examiner maintains the limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Shirazipour et al. (US 2021/0192413 A1), discloses augmented reality for remote assistance.
2.	Figgers (US 2018/0098592), discloses wearable head mounted display.
3.	Kreter et al. (US 2019/0257666 A1), discloses augmented reality visualization for information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485